DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species II, Subspecies B, and Subspecies 1 (cl.1, 3-5, 7-20) in the reply filed on 01 November 2022 is acknowledged.
Claims 2 and 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species/Subspecies, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure(s) 4-20 are objected under 35 CFR 1.83 because the numeral associated with the boxes (or circles) is not indicative as to what said symbol represents. Applicant is required to label, in words, the function of said boxes, such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. For example, according to the specification, element(s) 206 is/are “a differential gearbox” therefore it is suggested that applicant labels box 206 with -- Differential Gearbox --. In this case, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, may be illustrated in the figures in the form of a conventional graphical drawing symbols, or a labeled box, with descriptive text for the applicable component, in order to facilitate a rapid understanding of the figure, without recurring to searching the text.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “27” (in Fig 2)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims are objected to because of the following informalities:  
cl.16: “a first and a second sidewalls” is believed to be in error for --a first sidewall and a second sidewall--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation(s) “the turbines through a respective shaft” renders the claim indefinite because the multiple turbines (and respective shafts) lack antecedent basis in the claims. That is, only a single turbine was previously claimed. Thus, it is unclear whether there are multiple turbines, or a single turbine. If the latter, it is further unclear whether the single compressor is connected to a single one of the plural turbines (via s ingle shaft), or whether the single compressor is connected with both turbines via two shafts, or whether the single compressor is connected with both turbines via a single shaft. 
Dependent Claims 3-5, and 7-20 are also rejected.
	Regarding claim 10, the recitation “the summing gearbox” renders the claim indefinite because it lack antecedent basis in the claims. Thus, it is unclear whether Applicant meant to firstly introduce the summing gearbox in claim 10, or whether claim 10 depends from claim 9 (where the summing gearbox is firstly claimed). 
	Dependent claims 11-12 are also rejected. 
	Regarding claim 12, the recitation “the step-up, amplifying gearbox” renders the claim indefinite because it lacks antecedent basis in the claims. Thus, it is unclear whether Applicant meant to firstly introduce the step-up gearbox in claim 12, or whether claim 12 (ultimately) depends from claim 9 (where the step-up gearbox is firstly claimed). 
	Regarding claim 19, the recitation “a single side” renders the claim indefinite because it is unclear whether this single side is the same as the “second side” previously claimed in claim 1, or whether it is a new and different side. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 9-11, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackin 20180266329.
Regarding Claim 1, Mackin teaches a gas turbine engine (10) including:
an engine core (w/ 22, 24, 26,34, 32) including a compressor (22, 24), a combustor (26), and a turbine (32, 34), the compressor being connected to the turbines through a respective shaft (28, 30);
a cabin blower system (incl.12, 50) comprising: 
an electric variator (incl.38, 40, 100) comprising a first electrical machine (38 or 40) connected to a first shaft (Fig 2 below) arranged along a first axis (concentric with first shaft), a second electrical machine (40 or 38) connected to a second shaft (fig 2 below) arranged along a second axis (concentric with second shaft), and a power management system (100); 

    PNG
    media_image1.png
    934
    1311
    media_image1.png
    Greyscale

a cabin blower (50) comprising a compressor (Figs 1-2; [0016]) driven by a third shaft (252) arranged along a third axis (‘C-C’), the compressor comprising an air inlet (via 262) and an air outlet (via 260); and 
a differential gearbox (36 W/ 66); and 
an accessory gearbox (44) arranged within an accessory gearbox casing (Fig 2) and adapted to drive the cabin blower system (Fig 2);
wherein the first and second electrical machines are arranged on a first side of the accessory gearbox casing and the cabin blower is arranged on a second side of the accessory gearbox casing (Fig 2 above).
	Regarding claim 3, Mackin teaches all the limitations of the claimed invention as discussed above. Mackin further teaches the second side of the accessory gearbox casing is opposite the first side of the accessory gearbox casing (Fig 2).
Regarding claim 4, Mackin teaches all the limitations of the claimed invention as discussed above. Mackin further teaches the first and second electrical machines are ganged and coaxial (Fig 2).
Regarding claim 5, Mackin teaches all the limitations of the claimed invention as discussed above. Mackin further teaches both of the first and second shafts is coaxial with a drive output pad of the accessory gearbox (Fig 2).
Regarding claim 7, Mackin teaches all the limitations of the claimed invention as discussed above. Mackin further teaches the first and second electrical machines are ganged and the first and second shafts are coaxial with a drive output pad of the accessory gearbox (Fig 2, along ‘A-A’).
Regarding claim 9, Mackin teaches all the limitations of the claimed invention as discussed above. Mackin further teaches the differential gearbox is an epicyclic gearbox comprising a summing gearbox (36) and a step-up, amplifying gearbox (66).
Regarding claim 10, Mackin teaches all the limitations of the claimed invention as discussed above. Mackin further teaches the summing gearbox is an epicyclic gearbox (Fig 2) in a planetary arrangement and comprises a sun gear (94), a plurality of planet gears (96), a carrier (90) connecting the planet gears, and a ring gear (92).
Regarding claim 11, Mackin teaches all the limitations of the claimed invention as discussed above. Mackin further teaches the first shaft (42) connects the accessory gearbox and the first electrical machine (40) to drive the planet gears through the carrier (e.g. during high altitude transitions, [0033], the electrical machine “40 operates as a generator to transmit excess shaft power through the ring gear 92 and the sun gear 94…to the” electrical machine 38, via the planets and planet carrier; OR [0046] the motor-generators 38, 40 drive the low pressure shaft during taxi), and the second shaft connects the second electrical machine (38) to the sun gear (94) of the summing gearbox (Fig 2).
Regarding claim 13, Mackin teaches all the limitations of the claimed invention as discussed above. Mackin further teaches the first and second electrical machines are independently configured to work as electric motors and/or as power generators ([0015]).
Regarding claim 20, Mackin teaches all the limitations of the claimed invention as discussed above. Mackin further teaches an aircraft (8) comprising the gas turbine engine of claim 1 (Fig 1).

Claim(s) 1, 3-5, 7-8, 10, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight 20190233125.
Regarding claim 1, Knight teaches a gas turbine engine (1) including:
an engine core (incl. 14, 15, 16, 17, 18, 19) including a compressor (14, 15), a combustor (16), and a turbine (17, 18 , 19), the compressor being connected to the turbines through a respective shaft (Fig 1),
a cabin blower system (Fig 3) comprising: 

    PNG
    media_image2.png
    786
    1150
    media_image2.png
    Greyscale

an electric variator (incl. 220, 216) comprising a first electrical machine (220 or 216) connected to a first shaft (218 or ‘S’ in Fig 3 above) arranged along a first axis (concentric with first shaft), a second electrical machine (216 or 220) connected to a second shaft (‘S’ in Fig 3 above, or 218) arranged along a second axis (concentric with second shaft), and a power management system (224); 
a cabin blower (202) comprising a compressor ([0051]) driven by a third shaft (Fig 3 above) arranged along a third axis (concentric with third shaft), the compressor comprising an air inlet (required for operation) and an air outlet (to “AIRCRAFT” in Fig 3); and 
a differential gearbox (212); and 
an accessory gearbox (208) arranged within an accessory gearbox casing (Fig 3) and adapted to drive the cabin blower system (Fig 3);
wherein the first and second electrical machines are arranged on a first side (Fig 3 above) of the accessory gearbox casing and the cabin blower is arranged on a second side (Fig 3 above) of the accessory gearbox casing.
Regarding claim 3, Knight teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image3.png
    786
    1150
    media_image3.png
    Greyscale

Knight further teaches the second side of the accessory gearbox casing is opposite the first side of the accessory gearbox casing (Fig 3 above).
Regarding claim 4, Knight teaches all the limitations of the claimed invention as discussed above. Knight further teaches the first and second electrical machines are ganged and coaxial (Fig 3)
Regarding claim 5, Knight teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image4.png
    786
    1147
    media_image4.png
    Greyscale

Knight further teaches the first and second shafts are coaxial with a drive output pad of the accessory gearbox (Fig 3 above).
Regarding claim 7, Knight teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image4.png
    786
    1147
    media_image4.png
    Greyscale

Knight further teaches the first and second electrical machines are ganged and the first and second shafts are coaxial with a drive output pad of the accessory gearbox (Fig 3 above).
Regarding claim 8, Knight teaches all the limitations of the claimed invention as discussed above. Knight further teaches the differential gearbox comprises a first input connected to the first shaft (via 218), a second input connected to the second shaft (via 214, 208, to 216), and an output connected to the third shaft (Fig 3).
Regarding claim 10, Knight teaches all the limitations of the claimed invention as discussed above. Knight further teaches the summing gearbox is an epicyclic gearbox in a planetary arrangement and comprises a sun gear, a plurality of planet gears, a carrier connecting the planet gears, and a ring gear (as per the definition of an epicyclic gear box; [0016, 40, 43-44]).
Regarding claim 13, Knight teaches all the limitations of the claimed invention as discussed above. Knight further teaches the first and second electrical machines are independently configured to work as electric motors and/or as power generators ([0040-41]).
Regarding claim 20, Knight teaches all the limitations of the claimed invention as discussed above. Knight further teaches an aircraft (23) comprising the gas turbine engine of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over both of Mackin and Knight, each in further view of Cronin 4523517.
Regarding claim 14, both Mackin and Knight teach all the limitations of the claimed invention as discussed above (including the cabin blower being supplied by an air inlet, see above). 
Neither Mackin nor Knight are clear as to what source of air is being used to supply the cabin blower via the air inlet. Thus, neither Mackin nor Knight teach a fan air offtake adapted to feed air to the cabin blower.
However, Cronin teaches that RAM, outside air, or fan air may be used to feed the cabin blower (Figs 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supply fan air offtake to the cabin blower of both Mackin and Knight as taught by Cronin, because Cronin teaches fan air offtake being advantageous over conventional compressor bleed supplies (Cronin, Col.1 ll.17-46, Col.2 ll.15-22).
Regarding claim 15, both Mackin in view of Cronin, and Knight in view of Cronin teaches all the limitations of the claimed invention as discussed above. 
Both Mackin and Knight further teach a bypass duct around the fan (Figs 1-2 of Mackin, Fig 1 of Knight). Thus, teaching the fan air offtake is arranged in the bypass duct, because the only way to reach the fan air is through the bypass duct (Figs 1-2 of Mackin, Fig 1 of Knight).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over both of Mackin in view of Cronin, and Knight in view of Cronin, each in further view of Jen 10385777.
Regarding claim 16, both Mackin in view of Cronin, and Knight in view of Cronin teaches all the limitations of the claimed invention as discussed above. Neither Mackin in view of Cronin nor Knight in view of Cronin teach a bifurcation, or splitter, spanning the bypass duct and comprising a leading edge, a trailing edge and a first and a second sidewalls connecting the leading edge and the trailing edge, wherein the fan air offtake is either a forward facing offtake arranged on the bifurcation leading edge, or a scoop on either the first or second sidewalls of the bifurcation.
	However, Jen teaches a gas turbine engine (20) with an upper bifurcation (pylon 138) spanning the bypass duct (between the fan outer case and the fan inner case (Fig 8) and comprising a leading edge (112), a trailing edge (aft end of 136) and a first and a second sidewalls (incl. 104, 106 and their respective pylon sides) connecting the leading edge and the trailing edge (Figs 2, 7, and 8), wherein the fan air offtake comprises a scoop (100 w/inlets 108, 110) on both the first and second sidewalls of the bifurcation (Figs 2-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bifurcation scoops of Jen to achieve the fan air offtake required by both Mackin in view of Cronin and Knight in view of Cronin, in order to facilitate increased airflow for the cabin air conditioning system while not decreasing fan air stream flow during certain operating conditions, and minimize fan air flow disturbances from flow separation (Jen, Col.6 ll.1-40).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over both of Mackin and Knight, each in further view of Cronin and Yu 10125684.
Regarding claim 17, both Mackin and Knight teach all the limitations of the claimed invention as discussed above. Neither Mackin nor Knight teach a heat exchanger to cool the cabin blower system, wherein the heat exchanger is either a surface heat exchanger or matrix cooler.
However, Cronin teaches a heat exchanger (16 and/or 22) using ram/fan air (Figs 3-6) to cool air that has been compressed by a cabin blower (C1 w/56, 23) in order to extract at least some of the heat of compression from the air heading to the cabin (Col.4 ll.53-56). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat exchanger of Cronin in the cabin blower systems of both Mackin and Knight, in order to cool the air in preparation for use in cabin (Cronin, Figs 3-6, Col.4 ll.53-56).
	Neither Mackin in view of Cronin nor Knight in view of Cronin teach the heat exchanger is a surface heat exchanger or a matrix cooler. 
	However, Yu teaches a surface cooler (Figs 2-4) that uses ram/fan/by-pass air to cool a relatively hot fluid (such as air) in an engine air system (Col.1 ll.11-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the surface cooler of Yu for the heat exchangers of both Mackin in view of Cronin, and Knight in view of Cronin, in order to provide the desired heat exchange with reduced pressure losses and fuel burn (Yu, Col.5 ll.8-23).
	Regarding claim 18, both Mackin in view of Cronin and Yu, and Knight in view of Cronin and Yu teach all the limitations of the claimed invention as discussed above. 
Neither Mackin in view of Cronin and Yu, nor Knight in view of Cronin and Yu as discussed so far, teach the heat exchanger is a surface heat exchanger mounted from fairings of the engine core.
	However, Yu further teaches the heat exchanger is a surface heat exchanger mounted from fairings (44) of the engine core (Figs 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the surface cooler of Yu for the heat exchangers of Mackin in view of Cronin and Yu, and Knight in view of Cronin and Yu, for the same reason as above, i.e., in order to provide the desired heat exchange with reduced pressure losses and fuel burn (Yu, Col.5 ll.8-23).



Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over both of Mackin and Knight, each in further view of Suciu 9470153.
Regarding claim 19, both Mackin and Knight teach all the limitations of the claimed invention as discussed above. 
Both Mackin and Knight further teach the cabin blower is mounted from a single side of the gearbox casing (Mackin, Fig 2; Knight, Fig 3). 
Neither Mackin nor Knight teach the compressor of the cabin blower is a dual impeller.
However, Suciu teaches a cabin blower (128) in a dual impeller configuration so as to also provide air to a second system (e.g. a thermal management system, TMS) (Col.4 ll.37-59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the cabin blowers of both Mackin and Knight as a dual impeller pump as in Suciu, in order to additionally provide air to another system (Suciu, Col.4 ll.37-59).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741